Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is made this 21st
day of February, 2014, by and between SPC PARK AVENUE LIMITED PARTNERSHIP, a
Delaware limited partnership (“Assignor”), and IREIT LITTLE ROCK PARK AVENUE,
L.L.C., a Delaware limited liability company (“Assignee”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby agrees as follows:

 

1. Assignment of Leases. Assignor hereby assigns, transfers, sets over and
conveys to Assignees all of its right, title and interest as landlord under all
leases (“Leases”) pertaining to the real property described on Exhibit “A”
hereto. A list of the tenants (which may be under their trade name or fictitious
name) for the Leases is attached to this Assignment as Exhibit “B.”

 

2. Acceptance of Assignment of Lease. Assignee accepts the assignment of the
Leases, assumes the obligations of landlord or lessor arising under the Leases
on or after the date of this Assignment, and agrees to perform all obligations
of landlord under the Leases.

 

3. Indemnification. Assignor shall indemnify, defend and hold harmless Assignee
from and against all claims, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) caused by the
failure of Assignor to pay or perform in a timely manner any obligation required
to be paid or performed by the landlord under the Leases prior to the date of
this Assignment, including, without limitation, all reconciliation claims for
calendar year 2013 and calendar years prior to the date of this Assignment; and
Assignee shall indemnify, defend and hold harmless Assignor from and against all
claims, liabilities, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees) caused by the failure of Assignee to pay
or perform in a timely manner any obligation required to be paid or performed by
the landlord under the Leases on or after the date of this Assignment,
including, without limitation, all reconciliation claims for calendar year 2014
and subsequent years.

 

4. General Provisions. This Assignment may be signed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument. Facsimile copies of this Assignment
shall have the same effect as originals. This Assignment shall be governed in
accordance with the laws of the State of Arkansas, without giving effect to the
conflicts of laws principles thereunder. Jurisdiction for any legal proceeding
related to this Assignment shall lie only in the applicable State and Federal
courts located in Pulaski County, Arkansas. This Assignment shall bind and inure
to the benefit of the parties hereto and their respective successors and
assignors.

 

(Signatures on following pages)

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

  Assignor:              

SPC PARK AVENUE LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Park Avenue GP, LLC,

a Delaware limited liability company,

Its general partner

                By: /s/ M. Adam Richey         M. Adam Richey,         Manager  
         

 

 

 

  Assignee:              

IREIT LITTLE ROCK PARK AVENUE, L.L.C.,

a Delaware limited liability company

              By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation,

its sole member

                By: /s/ David Z. Lichterman       Name:

David Z. Lichterman

      Title: Treasurer and Chief Accounting Officer            

 

 

 

 

 

Signature Page to Assignment of Leases

 

 

 

EXHIBIT “A”

 

to

 

Assignment of Leases

 



Description of Real Property

Tract 1: (ATT TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows: Beginning at a found cotton picker
spindle known as the northeast corner of Lot 1, Park Avenue Addition, City of
Little Rock, Pulaski County, Arkansas; thence S 01° 24' 16" W along the west
right-of-way line of University Avenue for a distance of 126.67 feet to a found
cotton picker spindle; thence departing said west right-of-way line N 87° 09'
12" W for a distance of 162.45 feet to a found cotton picker spindle; thence N
02° 51' 53" E for a distance of 139.45 feet to a set point; thence S 86° 56' 56"
E a distance of 53.93 feet to a set point; thence S 01° 29' 24" W a distance of
12.40 feet to a set point; thence S 87° 01' 44" E a distance of 104.99 feet to
the point of beginning having an area of 0.484 acres, more or less.

 

Tract 2: (RETAIL TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows: Commencing at a found cotton picker
spindle on the west right-of-way line of University Avenue known as the NE
corner of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas;
thence along said west right-of-way line the following courses: thence South 01°
24' 16" West for a distance of 126.67 feet; thence South 01° 30' 36" West for a
distance of 22.98 feet; thence South 01° 25' 14" West 38.04 feet; thence South
01° 22' 14" West for a distance of 234.30 feet to the Point of Beginning; thence
continue along said right-of-way South 01° 22' 14" West for a distance of 15.29
feet to a found nail; thence departing said west right-of-way line North 87° 97'
44" West for a distance of 223.17 feet to a set point; thence South 02° 50' 18"
West a distance of 337.42 feet to a set point on the north right-of-way of Saint
Vincent Circle; thence along said north right-of-way line North 87° 09' 38" West
for a distance of 393.22 feet to a found cotton picker spindle; thence departing
said north right-of-way line North 02° 51' 26" East for a distance of 121.82
feet to a found chiseled "X"; thence North 87° 06' 10" West for a distance of
71.43 feet to a found chiseled "X"; thence North 02° 48' 00" East for a distance
of 86.68 feet to a found chiseled "X"; thence North 86° 58' 45" West for a
distance of 30.00 feet to a set point; thence North 02° 52' 55" East for a
distance of 131.44 feet to a found chiseled "X"; thence North 77° 59' 05" West
for a distance of 50.58 feet to a found chiseled "X"; thence North 02° 50' 57"
East for a distance of 142.81 feet to a found chiseled "X"; thence South 87° 08'
56" East for a distance of 581.33 feet to a found chiseled "X"; thence South 02°
51' 00" West for a distance of 138.38 feet to a set point; thence South 87° 11'
23" East for a distance of 185.95 feet to the Point of Beginning having an area
of 5.594 acres, more or less.

 

Exhibit A to Assignment of Leases

 

 

Tract 3: (CHEDDARS TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows: Commencing at a found cotton picker
spindle on the west right-of-way line of University Avenue known as the
northeast corner of Lot 1, Park Avenue Addition, City of Little Rock, Pulaski
County, Arkansas; thence along said right-of-way line the following courses:
South 01° 24' 16" West for a distance of 126.67 feet; thence South 01° 30' 36"
West for a distance of 22.98 feet; thence South 01° 25' 14" West for a distance
of 38.04 feet; thence South 01° 22' 14" West for a distance of 249.59 feet, to a
found mag nail and the Point of Beginning; thence continue along said west
right-of-way South 01° 22' 56" West for a distance of 316.91 feet to a found
chiseled "X"; thence with a curve turning to the right with an arc length of
31.89 feet, a radius of 20.00 feet, a chord bearing of South 47° 07' 40" West
and a chord length of 28.62 feet to a found chiseled X" on the north
right-of-way line of Saint Vincent Circle; thence along said north right-of-way
line North 87° 09' 38" West for a distance of 211.24 feet to a set point; thence
departing said north right-of-way line North 02° 50' 18" East for a distance of
337.42 feet to a set point; thence South 87° 07' 44" East for a distance of
223.17 feet returning to the Point of Beginning having an area of 1.759 acres,
more or less.

 

Tract 4: (PARKING DECK TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows: Commencing at a found cotton picker
spindle on the west right-of-way line of University Avenue known as the NE
corner of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas;
thence North 87° 01' 44" West for a distance of 104.99 feet; thence North 01°
29' 24" East for a distance of 100.13 feet; thence North 87° 01' 59" West for a
distance of 204.60 feet to a found rebar and the Point of Beginning; thence
North 87° 09' 38" West for a distance of 15.81 feet to a set point; thence South
02° 50' 22" West for a distance of 122.60 feet to a set point; thence North 87°
09' 38" West for a distance of 706.36 feet; thence North 02° 50' 22" East for a
distance of 223.43 feet; thence South 86° 59' 32" East for a distance of 412.27
feet; thence South 87° 12' 31" East for a distance of 307.61 feet; thence South
01° 31' 28" West for a distance of 99.90 feet to the Point of Beginning having
an area of 3.644 acres, more or less.

 

Tract 5: (JAREDS TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows: Commencing at a found cotton picker
spindle on the west right-of-way line of University Avenue known as the
northeast corner of Lot 1, Park Avenue Addition, City of Little Rock, Pulaski
County, Arkansas; thence along said west right-of-way line the following
courses: South 01° 24' 16" West for a distance of 126.67 feet; thence South 01°
30' 36" West for a distance of 22.98 feet; thence South 01° 25' 14" West for a
distance of 38.04 feet, to the Point of Beginning at a found chiseled "X" on the
west right-of-way of University Avenue; thence along said right-of-way South 01°
22' 14" West 234.30 feet to a set point; thence departing said west line North
87° 11' 23" West for a distance of 185.95 feet to a set point; thence North 02°
51' 00" East for a distance of 138.38 feet to found chiseled "X"; thence North
02° 51' 00" East for a distance of 95.85 feet to a found chiseled "X"; thence
South 87° 11' 20" East for a distance of 179.90 feet to the Point of Beginning,
having an area of 0.984 acres, more or less.

 

 

 

Exhibit A to Assignment of Leases

 

 

 

 

EXHIBIT “B”

 

TO

 

ASIGNMENT OF LEASES

 



list of leases

1.Ground Lease Agreement, dated February 15, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and New Cingular Wireless.

2.Lease Agreement, dated March 2, 2011, made and entered into by and between SPC
Park Avenue Limited Partnership and Cheddar's Casual Cafe.

3.Lease, dated March 9, 2011, made and entered into by and between SPC Park
Avenue Limited Partnership and Staples the Office Superstore East, Inc.

4.Shopping Center Lease, dated May 30, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and Shree Hari Park Avenue, LLC.

5.Shopping Center Lease, dated June 1, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and Carter's Retail, Inc.

6.Shopping Center Lease, dated June 1, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and Mattress Firm, Inc.

7.Shopping Center Lease, dated June 6, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and SheCo, LLC.

8.Retail Lease, dated June 7, 2011, made and entered into by and between SPC
Park Avenue Limited Partnership and Verizon Wireless Tennessee Partnership.

9.Lease Agreement, dated September 6, 2011, made and entered into by and between
SPC Park Avenue Limited Partnership and RadioShack Corporation.

10.Shopping Center Lease, dated September 28, 2011, made and entered into by and
between SPC Park Avenue Limited Partnership and Sterling Inc.

11.Shopping Center Lease, dated June 12, 2012, made and entered into by and
between SPC Park Avenue Limited Partnership and Fast, LLC.

 

Exhibit B to Assignment of Leases

 

 

